 



EXHIBIT 10.10
RMI TITANIUM COMPANY
1995 Stock Plan
As amended January 26, 2007
(NOTE: Pursuant to Section 4.2 of that certain Agreement and Plan of Merger,
dated as of August 20, 1998,by and among RMI Titanium Company (“RMI”), RTI
International Metals, Inc.(“RTI”) and RMI Acquisition Company, effective
September 30, 1998 this Plan was assumed by RTI., which, as of such date became
the parent of RMI. All references to RMI from and after such date became
references to RTI.)
1. Objectives. The RMI Titanium Company 1995 Stock Plan (the “Plan”) is
designed:
     a.) to promote the long-term financial interests and growth of the Company
and its subsidiaries by attracting and retaining management personnel with the
training, experience and ability to enable them to make a substantial
contribution to the success of the Company’s business.
     b.) to motivate management personnel by means of growth-related incentives
to achieve long-range growth goals; and
     c.) to further the identity of interests of participants with those of the
shareholders of the Company through opportunities for increased stock ownership
in the Company.
2. Definitions.
     a.) Board. The Board of Directors of RMI Titanium Company.
     b.) Committee. A Committee of at least three directors appointed by the
Board to take action under this Plan.
     c.) Company. RMI Titanium Company (RMI) and its subsidiaries.
     d.) Fair Market Value. Such value of a Share as reported for stock exchange
transactions and determined in accordance with any applicable resolutions or
regulations of the Committee in effect at the relevant time;
     e.) Grant. A Grant made under the Plan to a Participant in the form of an
Option, Stock Appreciation Right or Restricted Stock or any combination thereof;
     f.) Participant. An employee of the Company to whom a Grant is made; and
     g.) Share. A share of Common Stock of RMI which may be authorized but
unissued or issued and reacquired.
3. Eligibility. Employees of the Company eligible for a Grant under the Plan are
those in responsible positions whose performance, in the judgment of the
Committee, may affect the Company’s success.
4. Administration. The Plan shall be administered by the Committee which shall
be constituted to permit the Plan to comply with Rule 16b-3 promulgated under
the Securities and Exchange Act of 1934 or any successor rule. The Committee
shall determine the type or types of Grants to be made to each Participant and
shall set forth in such Grant the terms, conditions and limitations applicable
to it, including provisions relating to change in control of the Company. Grants
may be made singly, in combination or in tandem. The Committee shall have full
and exclusive power to interpret the Plan, to adopt rules, regulations and
guidelines relating to the Plan, to grant waivers of Plan restrictions and to
make all of the determinations necessary for its administration.

 



--------------------------------------------------------------------------------



 



5. Shares Subject to the Plan. Up to 2% of the outstanding Common Stock as
determined on December 31 of the preceding year, shall be available for Grants
during each calendar year in which the Plan is in effect. Shares related to
Grants that are forfeited, terminated, cancelled, expire unexercised, settled in
cash in lieu of stock or in such manner that all or some of the Shares covered
by a Grant are not issued to a Participant shall immediately become available
for Grants. Any unused portion of the percentage limit of common stock in any
calendar year shall be carried forward and available for Grants in succeeding
calendar years.
6. Delegation of Authority. The Committee may delegate to the Stock Option
Officer and to other senior officers of the Company its duties under the Plan
subject to such conditions and limitations as the Committee shall prescribe
except that only the Committee may designate and make Grants to Participants who
are subject to Section 16 of the Securities and Exchange Act of 1934.
7. Options. A right to purchase a specified number of Shares at not less than
100% of Fair Market Value on the date of the Grant. All Options will be
Non-Qualified Options. Full payment for Shares purchased shall be made at the
time of the exercise of the Option, in whole or in part. Payment of the purchase
price shall be made in cash or in such other form as the Committee may approve,
including Shares valued at the Fair Market Value of the Shares on the date of
exercising the Option.
8. Stock Appreciation Rights. A right to receive a payment in cash and/or Shares
equal to the excess of the Fair Market Value of a Share on the date the Stock
Appreciation Right (SAR) is exercised over the Fair Market Value of a Share at
the date of the SAR Grant for a specified number of Shares.
9. Restricted Stock. An award of Shares for no cash consideration, if permitted
by applicable law, or for such other consideration as determined by the
Committee. All or part of the award may be subject to conditions including, but
not limited to, continuous service with the Company; achievement of business
objectives; individual, unit and Company performance and other criteria; and
provisions for forfeiture and restricting transfer. Subject to such forfeiture
and transfer restriction provisions as may be established by the Committee, any
Participant receiving an award shall have all the rights of a shareholder of the
Company with respect to Shares of Restricted Stock, including the right to vote
the Shares and the right to receive any cash dividends thereon.
10. Transfer. No Grant may be assigned, pledged or transferred other than by
will or by the laws of descent and distribution and during a Participant’s
lifetime shall be exercisable only by the Participant or his or her guardian or
legal representative.
11. Adjustments. In the event of any change in the outstanding Common Stock of
RMI by reason of a stock split, stock dividend, stock combination or
reclassification, recapitalization or merger, or similar event, the Committee
shall, in an equitable manner, adjust appropriately the number of Shares
available for or covered by Grants and Share prices related to outstanding
Grants and make such other revisions to outstanding Grants as it deems
appropriate.
12. Tax Withholding. RMI shall have the right to deduct applicable taxes from
any cash payment under the Plan which are required to be withheld and further to
condition the obligation to deliver or the vesting of Shares under the Plan upon
the Participant paying RMI such amount as it may request to satisfy any
liability for applicable withholding taxes. Grants under the Plan may provide
that Participants may elect to have RMI withhold Shares to satisfy all or part
of their withholding liability with the value of such withheld Shares based upon
the Fair Market Value on the date the tax withholding is required to be made.
13. Amendments. The Committee shall have the authority to make such amendments
to any terms and conditions applicable to outstanding Grants as are consistent
with this Plan provided that, except for adjustments under Paragraph 11 hereof,
no such action shall modify such Grant in a manner adverse to the Participant
without the Participant’s consent except as such modification is provided for or
contemplated in the terms of the Grant.
     The Board may amend, suspend or terminate the Plan except that no such
action may be taken which would, without shareholder approval, or except as
permitted pursuant to Paragraph 11, increase the aggregate number of Shares
available for Grants under the Plan, decrease the price of Options or SARs,
change the requirements relating to the Committee or extend the term of the
Plan.

 



--------------------------------------------------------------------------------



 



14. Effective and Termination Dates. The Plan shall be effective on the date it
is approved by the shareholders of RMI and shall terminate ten years later,
subject to earlier termination by the Board pursuant to Paragraph 13.

 